DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 4/4/2022, wherein:
Claims 1, 2, 4-7, and 9 are currently pending;
Claims 1, 2, and 4-7 have been amended; and
Claims 3 and 8 have been canceled. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pair of wheels each arranged over an entire circumference of the respective annular member and rotatably around the axis that extends in the left and right direction of the aircraft body in claims 1 and 5 (It is noted that the drawings do not show how the wheels, 50, are movable relative to the annular members, 33; the annular members, 33, appear to be precluded from full rotation due to the rotating member, 37, which extends through the spokes, 34A-34F, of the annular members; it is therefore unclear if the rotation of the wheels, 50, over the circumference of the annular members, 33, is supposed to be consistent with the art recognized definition of a “wheel” (i.e. multiple rotations) and “rotate” (i.e. capable of or making a 360 degree revolution about an axis) or only requires the partial rotation such as seen between Figs. 3 and 10); the pair of rollers that each protrudes toward a side of the support rod in the left and right direction of the aircraft body from the respective wheels and are rotatably supported by the aircraft body via the wheels in claims 1 and 5; and the sensor of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims(s) 1, 4, and 5 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
For example, the aircraft body in line 2 of claim 1 is recited to include rotating wings, motors, annular members, and a support rod. Each of these elements should be indented further with respect to the body. 
Claim 1 objected to because of the following informalities:  
In line 17 of claim 1, the phrase “an abject around the aircraft” should be replaced with “an object around the aircraft.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “a pair of rollers that each protrude towards a side of the support rod in the left and right direction of the aircraft body from the respective wheels and are rotatably supported by the aircraft body via the wheels around an axis that extends in a tangential direction of each of the wheels.” A review of the originally filed disclosure shows that the rollers 42 are supported by support members 43 which are provided at the pair of annular members 33 rather than on the wheels themselves (see paragraph [0037]; Figs. 1-4). Additionally, it is now recited that the rollers protrude towards a side of the support rod in the left and right direction. A review of the figures shows that the rollers 42 protrude horizontally inwardly from the annular member 33 via the support members 43. As the support rod 36 extends outside of the annular members in the left and right directions, the sides thereof are interpreted to be the extension portions rather than the central portion located between the annular members. The rollers would therefore not protrude towards a side of the support rod but would appear to protrude towards the center of the support rod. As such, the recitation that the rollers are supported via the wheels and that the rollers protrude towards a side of the support rod in a left and right direction are impermissible new matter. 
Claims 2 and 4 each draw dependency from independent claim 1 and incorporate the impermissible new matter recited therein. As such, claims 2 and 4 are each rejected for at least the same rationale outlined above with respect to claim 1. 
Claim 5 recites the same structures and structural relationships/functionality of the aircraft including the body, wheels, and rollers as claim 1 and is therefore similarly rejected as outlined above with respect to claim 1. 
Claims 6 and 7 each draw dependency from independent claim 5 and incorporate the impermissible new matter recited therein. As such, claims 6 and 7 are each rejected for at least the same rationale outlined above with respect to claim 5. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a controller that controls, based on a detection result from the plurality of sensors, a rotation speed of the plurality of motors such that, when receiving, from an outside, a command to move the aircraft body in the left and right direction along a vertical wall surface, the aircraft body is inclined forward to bring the pair of rollers into contact with the vertical wall surface, and the aircraft body is inclined to a side where the aircraft body moves in the left and right direction.” It is first noted that “a controller that” performs a function is interpreted to be an adaptation or capability of the device as compared to a “controller programmed to” perform a function which is considered a special use machine. It has been held that the recitation that an element is “adapted to” or “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. Second, the construction of the aircraft and movement thereof is unclear from the claim. It is recited that the aircraft is moved in the left and right direction along a vertical wall and inclined forward to bring rollers into contact with the wall. The size, shape, and location of aircraft elements has not been clearly established to convey how the aircraft body is moved along a vertical wall surface, how the rollers are brought into contact with the wall, and how the aircraft body is made to incline forward. It appears as though the arrangement of the rotating wings, body, wheels, and rollers needs to be better established (e.g. rollers extend outside the circumference of the wheels/rotors, the plurality of rotors are configured to provide roll, pitch, and yaw control for the aircraft) to convey how this control would be possible. It is then recited that “the aircraft body is inclined to a side where the aircraft body moves in the left and right direction. It is unclear what is meant by “inclined to a side” and “moves in the left and right direction” without the construction of the aircraft being better defined. From a review of the specification, it appears as though the aircraft comprises a longitudinal axis (front and rear direction), a transverse axis (i.e. left and right direction), and a vertical axis, and that the controller is intended to pitch the body downwardly about its transverse axis (i.e. incline forward), such that the rollers which are initially at a positive angle with respect to the longitudinal axis in horizontal flight, are brought into contact with the wall, then rolling the aircraft about its longitudinal axis such that the rotor thrust is directed such that the aircraft moves horizontally with respect to the wall. In order to better convey what appears to be the intended meaning, the conventional reference frame (longitudinal, transverse, vertical) and respective rotations (roll, pitch, yaw) about each axis of the aircraft should be utilized. Furthermore, it appears as though in order for the controller to perform the particular movements of the aircraft elements recited in the claims, the aircraft is missing either an operator controller (87) providing the commands in a piloted mode or sensors for determining the roll, pitch, and yaw of the aircraft such that the location of the rollers can be determined and reoriented to contact with the wall or a contact detecting sensor for the rollers (see original claim 9) autonomously. It therefore appears as though this essential subject matter outlined in the disclosure is lacking from the claim, however, Applicant should confirm. Lastly, the newly added limitation of the controller controlling when “receiving, from an outside, a command to move” is unclear as presently written. It is interpreted that Applicant is intending to describe a remote control signal being sent to the vehicle, however, as presently recited it is completely unclear what “an outside” describes. What is “an outside” and how does “the outside” send a command to the vehicle? The phrase “an outside” should be replaced with something like “receiving a command from a remote operating unit” in order to better align with what is shown in Fig. 6 for example. 
Claims 2 and 4 draw dependency from independent claim 1 and incorporate the indefiniteness of the parent claim. Each is rejected for at least the same rationale outlined above for failure to overcome the same. 
Claim 2 has been amended to recite that a contact surface of each of the rollers with the vertical wall surface forms an elliptical spherical shape. First, what constitutes an “elliptical spherical shape” appears to be a conglomeration of two distinct three-dimensional shapes: an ellipsoid and a sphere. It is therefore unclear what the combined shape of an elliptical spherical shape would be. Second, a contact surface between a three-dimensional roller and a two-dimensional wall would appear to be two-dimensional at most and as the roller composition and the contact pressure between the surface of the rollers and the wall has not been established such that the resulting shape can at least in part be due to the material properties of the rollers and deformation thereof. As such, it is unclear how a two-dimensional contact can be described as a three-dimensional shape. It appears as though “with the vertical wall surface” defines the contact surface as only where the roller is touching the wall rather than describing the exterior, 3D surface of the roller which may contact the wall. It appears as though reciting just the shape of the rollers would make more sense than trying to define the shape of a contact surface between two distinct elements which thereby requires extrapolation of the shape of the individual elements.
Claim 4 recites “a first frame having a frame shape when viewed from a top of the aircraft body in an up and down direction of the body.” The structural relationship between the first frame and the body has not been defined such that it is unclear how one would view the frame from the body as recited. 
Claim 5 recites the same structure of the aircraft including the body, wheels, and rollers as claim 1 and is therefore similarly rejected as outlined above with respect to claim 1. 
Claims 6 and 7 draw dependency from independent claim 5 and incorporate the indefiniteness of the parent claim. Each is rejected for at least the same rationale outlined above for failure to overcome the same. 
Claim 6 recites “the aircraft body is positioned such that the pair of rollers are not brought into contact with the vertical wall surface.” As outlined above, the configuration of the aircraft is unclear. As claim 5 states that the body is inclined forward to bring the rollers into contact with the wall surface, it is unclear how the body is also positioned such that the rollers are not in contact with the surface in claim 6 which draws dependency from claim 5. It is also unclear what the spatial arrangement and temporal order of the steps in claim 6 are with respect to those in claim 5. Does the vertical command of claim 6 occur after the rollers are brought into contact with the wall in claim 5? Does the body remain in contact with the wall after the rollers break contact? Does the aircraft even have to be anywhere near a wall in claim 6? 
Claim 9 recites the limitation "The method according to claim 8" in line 1.  There is insufficient antecedent basis for this limitation in the claim. As claim 8 has been cancelled, the dependency of claim 9 should be amended and it appears as though it should depend from claim 5 as claim 8 previously depended therefrom. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647